                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  CHARLESTON DIVISION


CODY RYAN FIELDS,

                              Plaintiff,

v.                                                     CIVIL ACTION NO. 2:19-cv-00493

ROSS H. MELLINGER, et al.,

                              Defendants.



                      ORDER OF CERTIFICATION TO THE
                 SUPREME COURT OF APPEALS OF WEST VIRGINIA


       This Court respectfully requests that the Supreme Court of Appeals of West Virginia

exercise its certification jurisdiction pursuant to W. Va. Code §§ 51–1A–1 to 51–1A–13 and

answer the questions of law set forth below. The question concerns the clarification of the opinion

issued by the Supreme Court of Appeals of West Virginia in Harrah v. Leverette, 271 S.E.2d 322

(W. Va. 1980) and is critical to the disposition of the above–captioned case pending in this Court.

                                           I.   Question of Law

       Does West Virginia recognize a private right of action for monetary damages for
       violations of Article III, Section 6 of the West Virginia Constitution?

       Article III, Section 6 of the West Virginia Constitution parallels the Fourth Amendment of

the United States Constitution. Whether the West Virginia Constitution gives rise to a private

right of action for money damages under this Section is a question of some dispute among West

Virginia's federal courts. In reliance on the West Virginia Supreme Court of Appeals' decision in

                                                   1
Harrah v. Leverette, 271 S.E.2d 322 (W. Va. 1980), this Court has repeatedly held that claims for

money damages are not available to remedy violations of Article III of the West Virginia

Constitution. See Nutter v. Mellinger, No. 2:19-CV-00787, 2020 WL 401790, at *6 (S.D. W. Va.

Jan. 23, 2020) (Goodwin, J.) (holding “that a private plaintiff cannot bring a claim for damages

under Article III, § 6 of the West Virginia Constitution when there is not an independent statute

authorizing such a cause of action”); Smoot v. Green, No. 2:13-10148, 2013 WL 5918753, at *4–

5 (S.D. W. Va. Nov. 1, 2013) (Copenhaver, J.) (dismissing the plaintiff’s West Virginia

Constitution claims “to the extent the claims under Article III seek monetary relief. . . .”); see also

Spry v. W. Virginia, No. 2:16-CV-01785, 2017 WL 440733, at *7 (S.D. W. Va. Feb. 1, 2017)

(Johnston, J.) (holding that the plaintiff’s Article III claims present a question of unsettled law and

notifying the parties that certification is imminent if the Plaintiffs continue to proceed under this

theory of liability). The West Virginia Supreme Court of Appeals has never addressed this issue

directly, and this Court now seeks clarification.

                                              II.       Facts

       This Court will first set forth the facts relevant to the questions of law to be certified and

which are necessary to understand “fully the nature of the controversy out of which the question

arose.” W. Va. Code § 51-1A-6(a)(2).

           A. Background Facts

       The parties have stipulated to the following statement of facts:

       On July 2, 2019, Plaintiff Cody Ryan Fields filed his Complaint against
       Defendants Ross H. Mellinger, both individually and in his official capacity as a
       Jackson County Sheriff’s Deputy; Tony Boggs both individually and in his
       official capacity as the Sheriff of Jackson County; and the Jackson County
       Commission d/b/a Jackson County Sheriff’s Department. (ECF No. 1). Plaintiff
       alleges that on or about September 20, 2017, Defendant Mellinger, among others,

                                                    2
           were [sic] executing a search warrant at a residence located at 298 Maplewood
           Heights Rd. in Jackson County, West Virginia. (Id. at ¶ 5). 1 At the time of the
           incident, Plaintiff alleges that he was standing in a detached garage adjacent to the
           residence with open bay doors and as Defendant Mellinger approached the
           garage, Plaintiff had his hands raised and was bending at the waist to get on the
           ground. (Id.). As Plaintiff was bending down, Defendant Mellinger allegedly
           struck Plaintiff in the face with the butt end of a shotgun. (Id.). Plaintiff was
           charged with obstructing an officer and simple possession of a controlled
           substance. (Id. at ¶ 9).

           Plaintiff asserts that Defendant Mellinger as well as J.M. Comer and C.C. Metz
           submitted written reports to Defendant Boggs and Katie Franklin 2, Prosecuting
           Attorney, to mitigate the alleged excessive force utilized against him. (Id. at 32).
           Plaintiff asserts that he made repeated attempts to have a suppression hearing on
           the underlying charges, however each time the state’s witnesses were unavailable.
           (Id. at ¶ 9). Accordingly, the charges were dismissed. (Id.). Plaintiff further
           asserts that the Jackson County Commission implemented customs, policies or
           official or unofficial acts which led to the injury claimed by Plaintiff and failed to
           provide reasonable means of supervision of Deputy Mellinger despite having
           knowledge of his propensity or pattern or practice of violence. (Id. at ¶ 29).

           Plaintiff’s Complaint asserts claims against Deputy Mellinger for violation of
           Article III, Sections 6, 10, and 17 of the West Virginia Constitution; negligence;
           battery; excessive force pursuant to 42 U.S.C. § 1983; Monell and Supervisory
           Liability claims pursuant to 42 U.S.C. § 1983 against Sheriff Boggs and the
           Jackson County Commission “d/b/a” Jackson County Sheriff’s Department; and
           unlawful conspiracy pursuant to 42 U.S.C. §§ 1983 and 1985.

(ECF No. 30 at 1–3.)

                B. Procedural History

           On November 16, 2018, Plaintiff filed a Complaint in the United States District Court for

the Southern District of West Virginia invoking this Court’s federal question jurisdiction. On

August 26, 2019, Defendants Sheriff Tony Boggs, Deputy Ross H. Mellinger, and the Jackson

County Commission d/b/a the Jackson County Sheriff’s Department (“Defendants”) filed a



1
    For the purposes of this motion, the allegations set forth in Plaintiff’s Complaint are taken as true.
2
    Comer, Metz and Franklin are not parties in this matter.

                                                              3
Partial Motion to Dismiss. (ECF No. 10.) Plaintiff responded, (ECF No. 14), and Defendants

replied, (ECF No. 15). Further, on February 10, 2020, the Court held a telephonic conference

where the Court took Defendants’ Partial Motion to Dismiss under advisement and directed the

parties to submit a proposal for a certified question.

                                        III.   Acknowledgment

       Pursuant to W. Va. Code § 51-1A-6(a)(3), this Court and the parties agree and acknowledge

that the Supreme Court of Appeals of West Virginia may reformulate the certified question

presented.

                         IV.    Names and Addresses of Counsel of Record

             A. Counsel for Plaintiff

                Michael T. Clifford
                Suite 1200
                723 Kanawha Blvd., East
                Charleston, WV 25301

             B. Counsel for Defendants

                Drannon L. Adkins
                Pullin Fowler Flanagan Brown & Poe
                901 Quarrier Street
                Charleston, WV 25301

                Wendy E. Greve
                Pullin Fowler Flanagan Brown & Poe
                901 Quarrier Street
                Charleston, WV 25301

                William Austin Smith, II
                Pullin Fowler Flanagan Brown & Poe
                901 Quarrier Street
                Charleston, WV 25301




                                                  4
       The Court DIRECTS the Clerk to send a copy of this Order to the Clerk of the Supreme

Court of Appeals of West Virginia, counsel of record and any unrepresented party.



                                            ENTER:        March 3, 2020




                                               5
